DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 6/7/2021 was filed properly.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 21-40 are rejected under 35 U.S.C. 103 as being unpatentable over (US 2014/0014348 A1) to Mahoney et al.  (hereinafter Mahoney).
	Mahoney is directed toward self suspending composite proppants.  Mahoney discloses at paragraph [0003] that a proppant along with a fractioning fluid carrier is injected into a formation under pressure and forced into cracks in the formation.  Mahoney discloses at paragraph [0008] that modifications of the sand proppants are made to improve their performance.  Mahoney discloses at paragraph [0012] that the proppants are inorganic particles covered with a hydrogel coating.  Mahoney discloses at paragraph [0012] that the coated proppant is dried so that it is free flowing.  Mahoney discloses at paragraph [0098] that the outer layer is added to the proppant as a powder.  Mahoney discloses at paragraph [0098] that the outer layer can be a solid layer formed of a compound that is water soluble.  Mahoney discloses at paragraph [0098] that the solid outer layer can be added as a powder.  Mahoney discloses at paragraph [0102] that the hydrogel polymer can desorb from the surface providing benefits, which reads on Applicants removing “at least a portion of the second powder from the proppant”.   Mahoney discloses at paragraph [0103] that the hydrogel polymer can be acrylamide.  Mahoney discloses at paragraph [0108] that the proppant is exposed to shear conditions during transport.  Mahoney discloses at paragraph [0114] that the removal of the hydrogel from the proppant surface can take place from environmental conditions.  Mahoney discloses at paragraph [0115] that the hydrogel coating suspends the proppant particles in brackish water.   Mahoney discloses at paragraph [0116] that the self suspending feature lasts from 30 minutes to 2 hours that reads on at least 30 minutes.  Mahoney discloses at paragraph [0121] that the formation temperature is 110 to 450F.  
It would be obvious to one skilled in the art at the time of filing based on the disclosure of Mahoney to select the coated proppant having multiple coatings and are self suspending that forms a prime facie case of obviousness that reads on claims 21-29.

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY D WASHVILLE whose telephone number is (571)270-3262. The examiner can normally be reached M-F 9-5.

7.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

8.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571-272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

9.	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY D WASHVILLE/           Primary Examiner, Art Unit 1766